Citation Nr: 1114610	
Decision Date: 04/14/11    Archive Date: 04/21/11

DOCKET NO.  10-06 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a low back disorder, to include as secondary to service-connected bilateral knee and left ankle disabilities. 

2.  Entitlement to service connection for a left hip disorder, to include as secondary to service-connected bilateral knee and left ankle disabilities.

3.  Entitlement to a rating in excess of 20 percent for a left knee disability.

4.  Entitlement to a rating in excess of 10 percent for a right knee disability

5.  Entitlement to a compensable rating for a left ankle disability


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1963 to June 1966.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision by the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO).  In September 2010, a Travel Board hearing was held before the undersigned.  A transcript of that hearing is associated with the claims file.  

In August 2005 (on VA Form 21-22), the appellant designated the American Legion as his representative; by correspondence in December 2009 he revoked that designation.

The claims of service connection for a low back disorder (on de novo review) and for a left hip disorder and for increased ratings for bilateral knee and left ankle disabilities are being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if any action on his part is required.


FINDINGS OF FACT

1.  An unappealed January 2003 rating decision confirmed and continued an August 1968 rating decision which denied service connection for lumbosacral strain essentially on the bases that lumbosacral strain was not shown and that lumbodorsal kyphoscoliosis is a constitutional or developmental abnormality, and not a compensable disability under the law.  

2.  Evidence received since the January 2003 rating decision tends to show that the Veteran's has a low back disorder that is either directly related to his service or was caused or aggravated by his service-connected lower extremity disabilities; relates to an unestablished fact necessary to substantiate the claim of service connection for a low back disorder; and raises a reasonable possibility of substantiating such claim.


CONCLUSION OF LAW

New and material evidence has been received and the claim of service connection for a low back disorder may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to this matter; however, as this decision grants that portion of the claim that is being addressed, there is no need to belabor the impact of the VCAA in the matter, as any notice error or duty to assist omission to date is harmless.

Factual Background, Legal Criteria, and Analysis

An August 1968 rating decision denied service connection for lumbosacral strain essentially on the bases that such disability was not shown, and that lumbodorsal kyphoscoliosis is a constitutional or developmental abnormality and not a compensable disability under the law.  A January 2003 rating decision confirmed and continued the prior denial of service connection for lumbosacral strain.  The Veteran did not appeal those decisions, and they are final.  38 U.S.C.A. § 7105.

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.  "New and material evidence" is defined in 38 C.F.R. § 3.156(a).  "New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases (including arthritis) may be presumptively service connected if manifested to a compensable degree in a specified period of time post-service (one year for arthritis).  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In order to establish service connection for a claimed disorder, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).
When there is an approximate balance in the evidence regarding service origin, reasonable doubt is to be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380- 81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Pertinent evidence of record at the time of the January 2003 rating decision included the Veteran's STRs and a July 1968 VA examination report.  The STRs show that in September 1964 the Veteran complained of a three week history of backache.  The impression was lumbosacral strain.  In February 1966 he reported he fell down about 12 steps two days prior and complained of upper lumbar spine pain.  Difficulty on flexion and left paravertebral spasm were noted on examination; the impression was sprain.  The July 1968 VA examination report notes the Veteran's complaints of back pain with lifting and when it rained.  Examination of the lumbar spine revealed scoliosis, apex to the left, moderate in extent and extending through the lumbar region into the dorsal region; there was no associated leg length difference.  The examiner noted that this was a congenital scoliosis with a kyphosis of the upper dorsal region.  There were no associated limitations in the range of motion but there was muscle asymmetry that is usually associated with this type of deformity which caused bulging out, considerably more on the left than the right, in all the functional maneuvers.  The diagnosis was kyphoscoliosis of the lumbodoral spine, cause undetermined, and history of repeated low back strain with no residuals attributable to such trauma found on physical examination.  
Evidence received since the January 2003 rating decision includes the Veteran's written communications and hearing testimony, VA and private treatment records, a June 2006 VA examination report with opinion and August 2007 and February 2010 statements from his VA physician.  His written communications and hearing testimony reiterate the contention that his back symptoms are due to his military service.  VA and private treatment records note complaints of chronic back pain.  Private records include a December 1983 note of chronic back pain status post MVA (motor vehicle accident) and an October 1989 X-ray report noting an impression of levoconvex rotoscoliosis of the lumbar spine.  VA treatment records show findings of DJD (degenerative joint disease (arthritis)) lumbar spine and an October 2005 notation of "DJD lumbar spine (sc connected [service-connected] per pt [patient]".  The June 2006 VA examination report includes an impression of chronic low back congenital levorotoscoliosis of the lumbar spine with the opinion that levorotoscoliosis is a congenital disease and is not related to service or to any other joint.  The August 2007 statement from the Veteran's VA physician concludes that, in view of his symptoms starting while he was in service, the back pain is service connected and, in addition to the direct strain on his back, his ankle and knee injury also likely contributed to his chronic low back pain.  Similarly, February 2010 statements by that physician indicate that, in view of the symptoms starting in service, the chronic back, knee and ankle pain "seem to have stemmed from service related injuries" and therefore are service connected.  

Taken at face value (as is required when considering whether the claim should be reopened), the August 2007 and February 2010 statements/opinions by the Veteran's VA treating physician suggest that he has a back disability that was incurred in service and/or aggravated by service-connected bilateral knee and left ankle disabilities.  These statements relate to the unestablished fact necessary to substantiate the claim of service connection for a low back disability and raise a reasonable possibility of substantiating such claim.  Hence, the additional evidence received is new and material, and the claim of service connection for a low back disorder must be reopened.



ORDER

The appeal to reopen a claim of service connection for a low back disorder is granted.


REMAND

The analysis of the claim of service connection for a low back disorder now proceeds to de novo review.  The Veteran's STRs show complaints of back pain and findings of lumbosacral strain and the August 2007 and February 2010 statements from his VA physician suggest that his current back disorder was initially manifested in service and/or is secondary to service-connected bilateral knee and left ankle disabilities.  Postservice treatment records note the Veteran's complaints of chronic back pain, show findings of lumbar spine kyphoscoliosis and levorotoscoliosis, and DJD (they also identify an intervening postservice etiological factor, i.e., a 1983 motor vehicle accident).  As the VA physician's statements noted above suggest there is a nexus relationship between the Veteran's military service and/or his service-connected lower extremity disabilities and his current low back disorder, a VA examination to resolve the matter of the etiology of the current back disorder is necessary.

Notably, secondary service connection may be established for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Secondary service connection may be established when an otherwise non-service-connected disability is aggravated (rather than caused) by a service-connected disability.  See Allen v. Brown, 7 Vet. App. at 445, 448-449 (1995)(en banc).  Establishing service connection on a secondary basis requires (1) competent evidence (a medical diagnosis) of current chronic disability; (2) evidence of a service-connected disability; and (3) competent evidence that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); see also Allen, 7 Vet. App. at 439.

The Veteran has been found to have a congenital back disorder (kyphoscoliosis of the lumbar spine on VA examination in July 1968, and levorotoscoliosis on VA examination in June 2006).  A congenital or developmental abnormality is not of itself a disease or injury within the meaning of applicable legislation [i.e., not a compensable disability].  38 C.F.R. §§ 3.303(c), 4.9.  However, service connection may be granted for disability due to aggravation of a congenital abnormality by superimposed disease or injury in service.  See Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).  VA's General Counsel has held that a congenital defect can be subject to superimposed disease or injury, and if superimposed disease or injury occurs during military service, service-connection may be warranted for the resultant disability.  VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990).  See also 38 C.F.R. § 3.303(c).

Furthermore, at the September 2010 Travel Board hearing, the Veteran testified that his service-connected bilateral knee and left ankle disabilities had increased in severity.  As his last VA examination was in June 2006, and in light of his allegation of an increase in severity of these disabilities, a contemporaneous examination is necessary.  

Notably, staged ratings may be appropriate in a claim for increase when the factual findings show distinct time periods when the disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Finally, at the September 2010 hearing, the Veteran reported he receives ongoing VA treatment.  Records of such treatment are constructively of record, may contain information pertinent to his claims, and must be secured.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The RO should secure updated VA treatment records of all orthopedic treatment the Veteran has received for his back and lower extremity disabilities since April 2010.
2.  The RO should then arrange for an orthopedic examination of the Veteran.  His claims folder must be reviewed by the examiner in conjunction with the examination.  Based on review of the claims file and examination of the Veteran the examiner should provide opinions that respond to the following:

a.  Back

Please identify (by medical diagnosis) each low back disability found.  The discussion should address the diagnoses shown by the current record, including lumbosacral strain, kyphoscoliosis, levorotoscoliosis, and DJD.  As to each current diagnosis please indicate whether it represents acquired pathology or whether it is in the nature of a congenital or developmental abnormality.  Please indicate based on the factual evidence of record (citing to supporting clinical data) when each diagnosed entity was first manifested.  As to each diagnosed entity, please opine whether it at least as likely as not (50% or better probability) was incurred in, or aggravated by (increased in severity beyond natural progression during) the Veteran's active service.  If a congenital back abnormality is diagnosed, please indicate whether acquired pathology was superimposed on such during service.  If so, please identify the pathology.  If a diagnosed low back entity is determined to not have been incurred or aggravated in service, please opine further whether or not any (each) such entity was caused or aggravated by the Veteran' s service-connected bilateral knee and left ankle disabilities.  If so, please identify the degree of disability due to such aggravation (by baseline level of pathology/impairment existing prior to any aggravation and the level of pathology existing after the aggravation occurred.   

b.  Left Hip

Please identify (by medical diagnosis) each left hip disorder found and, as to each, please indicate when (based on the record) it was first manifested.  As to each diagnosed entity, express an opinion regarding the likely etiology of such disorder(s), and specifically whether it is at least as likely as not that the disability was caused or aggravated by (increased in severity due to) the Veteran's service-connected bilateral knee and left ankle disabilities?  If any left hip disorder is determined to not have been caused, but to have been aggravated by, the bilateral knee and left ankle disabilities, please identify the baseline degree (symptoms and their severity) of left hip disability existing prior to when the aggravation occurred and the level of disability existing after the aggravation.  

c.  Knees 

Ascertain the current severity of disability of each knee.  Elicit from the Veteran his complaints pertaining to his knees (and the examination should specifically address such complaints).  Findings should include ranges of motion (to include any additional restrictions due to pain) and tests for instability.  

d. Left Ankle

Ascertain the current severity of the Veteran's left ankle disability.  Elicit from the Veteran his complaints pertaining to the ankle.  Findings reported must include ranges of motion.   The examiner should determine whether there is additional loss of function due to pain, on use, or during flare-ups (if any), and, if feasible, express any such additional impairment of function in terms of additional degree of limitation of motion.  

The examiner should explain the rationale for all opinions, and should specifically comment (expressing agreement or disagreement and explaining rationale for such) on the August 2007 and February 2010 statements by the Veteran's VA treating physician to the effect that his back disability had its onset in service and/or was aggravated by his service-connected lower extremity disabilities.  

3.  The RO should then re-adjudicate these claims.  If any remains denied, the RO should issue an appropriate SSOC and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


